629 So. 2d 882 (1993)
CARNIVAL LEISURE INDUSTRIES, LTD., Appellant,
v.
Jay HERMAN, Appellee.
No. 92-3053.
District Court of Appeal of Florida, Fourth District.
November 10, 1993.
Motion for Rehearing, Clarification or Certification Denied December 15, 1993.
James E. Tribble and Angela C. Flowers, Blackwell & Walker, P.A., Miami, for appellant.
Hal Vogel, Aventura and Barry I. Finkel, Frankel and Finkel, P.A., Pompano Beach, for appellee.
PER CURIAM.
We affirm on the authority of Barquin v. Flores, 459 So. 2d 436 (Fla. 3d DCA 1984); Dorado Beach Hotel Corp. v. Jernigan, 202 So. 2d 830 (Fla. 1st DCA 1967), appeal dismissed, 209 So. 2d 669 (Fla. 1968); Young v. Sands Inc., 122 So. 2d 618 (Fla. 3d DCA 1960).
Foreign casino gambling obligations, although valid where created, are unenforceable in Florida. We interpret Florida Statute Section 849.26 as exempting transactions expressly authorized by Florida law, not by foreign law.
DELL, C.J., and STONE and FARMER, JJ., concur.